                                                    November 20, 2019

Via ECF
The Honorable Stuart D. Aaron
United States Magistrate Judge for the
Southern District of New York
500 Pearl Street
New York, New York 10007
                                                                               11/21/2019
       Re:    Cuevas v. Our Children First, Inc.
              Docket No: 19-cv-7322 (SDA)

Dear Judge Aaron:

        This office represents Plaintiff, Judith Cuevas, in the above-referenced matter involving
wage violations against Defendant, Our Children First, Inc., under the Fair Labor Standards Act
(“FLSA”) and the New York Labor Law. We write now, on behalf of all parties, to respectfully
request a brief seven-day extension from November 22, 2019 to November 29, 2019 to submit the
parties’ joint motion for approval of the settlement of the Plaintiff’s FLSA claims pursuant to
Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). Following the settlement
conference on November 8, 2019, the parties have been working to finalize the settlement and are
now in the process of obtaining their respective client’s approval and signatures. This is the
parties’ first request for an extension of the deadline.

       We thank the Court for its time and attention to the matter.

                                                    Respectfully submitted,


                                                    ___________________
                                                    Jeffrey R. Maguire, Esq.
                                                         For the Firm
C:     All Parties via ECF

      ENDORSEMENT: Request GRANTED. SO ORDERED.
      Dated: November 21, 2019
